Citation Nr: 1202280	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for chronic lumbar degenerative disc disease with right L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2000 rating decision by which the RO assigned an initial 10 percent evaluation of the Veteran's service-connected chronic lumbar degenerative disc disease with right L5 radiculopathy.  The Veteran contested the initial rating assigned.  By March 2001 rating decision, the RO increased that rating to 20 percent.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In November 2003, the Veteran testified at a hearing before a hearing officer at the RO.

In April 2007, the Board denied entitlement to an initial disability rating in excess of 20 percent for chronic lumbar degenerative disc disease with right L5 radiculopathy.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 memorandum decision, the Court determined that a remand was warranted so that the Board could clearly articulate whether the Veteran's claim was one for an increase or one for a higher initial disability rating.  It therefore vacated the Board's April 2007 decision and remanded the matter for readjudication.  

Subsequently, the Board remanded the Veteran's claim in September 2009 and August 2010 for further evidentiary and procedural development.

Historically, the Veteran was awarded service connection for a low back disorder by a January 2000 decision of the Board.  A March 2000 RO rating decision implemented this grant and assigned a 10 percent initial disability rating, effective November 18, 1996.  Thereafter, in March 2000, the Veteran's accredited representative submitted a letter referencing the March 2000 RO rating decision.  This letter indicated that the March 2000 rating decision failed to consider all evidence submitted in support of the Veteran's claim and that based on evidence of record, but not considered by the RO, the Veteran was entitled to a 20 percent disability rating for demonstrable deformity of a vertebral body from fracture with moderate limitation of motion of the lumbar spine.  See Letter from Accredited Representative dated March 29, 2000.  

Although the Board is of the opinion that this letter could have been properly interpreted as expressing disagreement with the initial disability rating assigned, the RO interpreted it as a claim for revision of the March 2000 decision based on clear and unmistakable error (CUE).  Therefore, it issued an April 2000 rating decision which denied a claim for CUE in the assignment of a 10 percent initial rating for the service-connected low back disability.  A letter was received from the Veteran's accredited representative in August 2000 referencing the April 2000 RO rating decision and requesting the issuance of a Statement of the Case so that the Veteran may perfect an appeal to the Board.  See Letter from Accredited Representative dated August 10, 2000.  In November 2000, the RO sent the Veteran a Statement of the Case as to the issue of whether there was CUE in the March 2000 RO rating decision which assigned an evaluation of 10 percent for disability of the low back.  

A Substantive Appeal (VA Form 9) was received by the RO in December 2000.  However, the Veteran indicated on this form that he was no longer pursuing the issue of CUE.  Rather, it was his contention that he was entitled to a higher rating for his low back disability under his current Diagnostic Code, 5292, or under Diagnostic Code 5293.  See VA Form 9 received December 21, 2000.  At this point, the RO held an informal conference with the Veteran's accredited representative to discuss what issues were properly on appeal.  See Decision Review Officer Conference Report dated February 12, 2001.  The results of this conference were a withdrawal of the issue of CUE and a plan to contact the Veteran to determine whether a 20 percent initial disability rating would satisfy his appeal.  See id.  Thereafter, the Veteran submitted a written statement in which he indicated that "a granting of 20% for my back condition under diagnostic code 5293 will grant all the benefits that I am seeking on appeal."  See VA Form 21-4138 received February 16, 2001.  

The RO then issued a rating decision, dated in March 2001, which increased the evaluation for the Veteran's service-connected low back disability to 20 percent, effective November 18, 1996, the date of his original award of service connection.  The March 2001 letter accompanying the RO rating decision indicated that this award represented a full grant of benefits sought on appeal and that no further action would be taken on his Substantive Appeal.  Subsequently, a letter was received from the Veteran in January 2002 in which he stated that he was "filing a notice of disagreement to the decision to grant [sic] increase to 20% on the L-5 back condition."  See VA Form 21-4138 received January 17, 2002.  He indicated that he felt that his "pain is constant enough to warrant to 40% rating for this condition."  See id.  The RO notified the Veteran in a February 2002 letter that his January 2002 notice of disagreement could not be accepted as such because he had already withdrawn his appeal as to the issue of entitlement to a rating in excess of 20 percent for service-connected low back disability.  Therefore, his statement would be interpreted as a claim for increase.  Thereafter, the RO adjudicated a claim for increase which the Veteran subsequently appealed to the Board. 

The Court has held that there can only be one valid notice of disagreement as to a particular claim and that any subsequent notice of disagreement cannot be accepted as such unless (a) the original notice of disagreement has been withdrawn, (b) the appeal has been closed by the RO due to the claimant's failure to file a timely Substantive Appeal after issuance of the Statement of the Case (in other words, the RO decision becomes final), (c) the full benefits sought on appeal have been granted by the RO, or (d) a final appellate decision has been issued by the Board.  Hamilton v. Brown, 4 Vet. App. 528, 538 (1993).  

In the present case, the Veteran had ostensibly filed a notice of disagreement as to the initial disability rating assigned to his service-connected low back disability.  See Letter from Accredited Representative dated March 29, 2000.  However, by a statement received in February 2001 he limited this appeal to an award of 20 percent for the entirety of the appeal.  The RO's March 2001 rating decision, which awarded a 20 percent initial disability rating for the entirety of the appeal, therefore represented a full grant of benefits sought on the Veteran's pending appeal.  See id. at 544; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  As such, no controversy remained absent a new notice of disagreement.  See Hamilton, 4 Vet. App. at 538.  

As noted above, the Veteran subsequently filed a timely notice of disagreement with the initial rating assigned in the March 2001 RO rating decision.  See 38 C.F.R. § 20.302(a) (2011) (a notice of disagreement must be filed within one year of the mailing of the notification of the agency of original jurisdiction's determination).  The Board acknowledges the RO's determination that the Veteran had previously withdrawn his appeal as to the initial disability rating assigned to his low back disability, and that therefore, he could not request an initial rating in excess of 20 percent.  However, there is no precedent for equating a statement which limits an appeal for a higher disability rating to a withdrawal of an appeal for higher ratings.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993); Hamilton v. Brown, 4 Vet. App. 528 (1993); 38 C.F.R. § 20.204 (2011) (regulation pertaining to withdrawal of appeal).  And at no time in the present case did the Veteran express an intent to withdraw his appeal for a higher initial disability rating.  

It is true that following the issuance of the March 2001 RO rating decision, the only way for the Veteran to continue his appeal as to the initial disability rating assigned to his low back disability was to file a timely notice of disagreement.  See Hamilton, 4 Vet. App. at 538.  However, he did this, and as such, the issue of entitlement to a higher initial disability rating for service-connected low back disability is properly on appeal before the Board.  


FINDINGS OF FACT

1.  Prior to October 12, 2010, the Veteran's lumbar spine manifested consistent complaints of low back pain and forward flexion greater than 30 degrees.

2.  Prior to October 12, 2010, the Veteran's lumbar spine did not demonstrate severe recurring attacks with little intermittent relief; incapacitating episodes; severe reduction of the range of motion of the lumbar spine; listing of whole spine to opposite side; positive Goldthwaite's sign; marked limitation of forward bending in standing position; loss of lateral motion with osteo-arthritic changes; narrowing or irregularity of joint space; abnormal mobility on forced motion; ankylosis of the entire thoracolumbar spine; or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

3.  Beginning September 26, 2003, the preponderance of the evidence does not reveal any separately compensable neurological disorder associated with the Veteran's lumbar spine disability.

4.  Beginning October 12, 2010, the Veteran's lumbar spine manifested flexion limited to 10 degrees. 

5.  Beginning October 12, 2010, the Veteran's lumbar spine did not demonstrate postural abnormality; fixed deformity; abnormality of the musculature of the back; or evidence of any incapacitating episodes; or evidence of neurological disorders associated with the lumbar spine. 


CONCLUSIONS OF LAW

1.  Prior to October 12, 2010, the criteria for an evaluation in excess of 20 percent disabling for chronic lumbar degenerative disc disease with right L5 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (prior to September 23, 2002); Diagnostic Code 5293 (between September 23, 2002 and September 25, 2003); Diagnostic Codes 5235 to 5243 (2011).

2.  Beginning October 12, 2010, the criteria for an evaluation of 40 percent disabling, and no higher, for chronic lumbar degenerative disc disease with right L5 radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (prior to September 23, 2002); Diagnostic Code 5293 (between September 23, 2002 and September 25, 2003); Diagnostic Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran has submitted private treatment records from Aring Neurology Electromyography and Drs. R.M., G.S.B., A.P., R.F., J.T., D.H.G., and B.P.  The appellant was afforded VA medical examinations in May 1998, May 2002, April 2004, March 2010, and October 2010.

The Board notes that the Veteran's claim was remanded in September 2009 for the Veteran to be provided adequate notice, for additional treatment records to be obtained and associated with the claims file, and for the Veteran to be afforded a VA medical examination.  The claim was again remanded in August 2010 for the Veteran to be provided adequate notice and for the Veteran to be afforded a VA medical examination.

The Board notes that additional notice was sent to the Veteran in November 2009, October 2010, and August 2011, additional treatment records were obtained and associated with the claims file, and the Veteran was afforded VA medical examinations in March 2010 and October 2010.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's September 2009 and August 2010 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Initial Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected low back disability has been rated 20 percent by the RO under the provisions of Diagnostic Code 5293.  38 C.F.R. § 4.71a (effective prior to September 23, 2002).  

The criteria for rating disabilities of the spine have undergone significant changes over the years.  Diagnostic Code 5293, which pertains to intervertebral disc syndrome, was amended effective September 23, 2002, and September 26, 2003, when the diagnostic code pertaining to it was changed to 5243.

Effective September 26, 2003, the provisions pertinent to the spine in general were amended.  The new spinal rating schedule includes Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  VAOPGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected low back disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  A 40 percent rating was provided for severe; recurring attacks with little intermittent relief.  Moderate; recurring attacks were provided a 20 percent rating and mild attacks were given a 10 percent rating.  A noncompensable rating was assigned for postoperative, cured intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

The Board observes in passing that words such as "mild", "moderate" and " severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  See 38 C.F.R. § 4.6 (2011).

Diagnostic Code 5293, effective September 23, 2002, to September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on incapacitating episodes was as follows:  60 percent with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 40 percent with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 20 percent with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 10 percent with incapacitating episodes having a total duration of 10 at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 2002 to September 25, 2003).

Diagnostic Code 5289, prior to September 25, 2003, provided a 50 percent rating for unfavorable ankylosis of the lumbar spine and a 40 percent rating for favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2002, 2003).

Diagnostic Code 5292, prior to September 25, 2003, provided a 40 percent rating for severe limitation of motion of the lumbar spine; a 20 percent rating for a moderate limitation of motion of the lumbar spine; and a 10 percent rating for a slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002, 2003).

The Board notes that, as of 2002, there was no specific measure of the range of motion of the lumbar spine included in the regulations used to evaluate disabilities of the spine.  However, range of motion measurements were added with the September 2003 change in regulations.  See Plate V, 38 C.F.R. § 4.71a (2011).  While the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria- "slight", "moderate", or "severe."

The rating criteria for intervertebral disc syndrome were essentially unchanged, although renumbered, when the new rating formula for rating disabilities of the spine became effective September 26, 2003.  The current formula for rating intervertebral disc syndrome based on incapacitating episodes is as follows:  60 percent with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 40 percent with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 20 percent with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 10 percent with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71, Plate V (2011).

Functional loss also must be considered in addition to the criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In particular, if the disability at issue is of a musculoskeletal nature or origin, then VA may, in addition to applying the regular schedular criteria, consider granting a higher rating for functional impairment caused by pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the governing rating criteria.  Claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See DeLuca v. Brown, supra.

In November 1991 the Veteran underwent electromyography (EMG).  The examination was abnormal and indicated the presence of a chronic, right L5, radiculopathy.  In April 1992 the Veteran was noted to have low back pain with acute/chronic right leg radiculopathy.

Multiple treatment notes reveal leg stiffness, numbness, and tingling when the Veteran crosses his feet.

In January 1995 the Veteran reported that he had been having intermittent low back pain since 1984.  The Veteran reported that his back did not hurt him at that time.  X-ray examination of the lumbar spine showed minimal scoliosis.  There was no arthritis or disk disease obviously apparent.  The Veteran was diagnosed with mechanical low back pain.

In March 1996, Dr. B.P. noted that the Veteran received chiropractic treatment for his chronic low back pain, which was felt to be due to a mild scoliosis.  

In a November 1996 letter, Dr. D.G. noted an absence of curvature at the lumbosacral junction, and there were increased spasms in the paravertebral muscle groups bilaterally on touch and palpation.  Range of motion was decreased by 40 to 50 percent of normal due to increased muscle spasms and tenderness to touch.  Straight leg raising revealed tight hamstring muscle in both legs at 60 degrees plus elevation without sciatica.  He could walk on his heels and toes with some difficulty.  There was no atrophy noted in any limb.  The deep tendon reflexes were intact and normal.  There was some slight scattered decrease in perception to pinprick testing in the lower limbs, but no precise pattern.  Rhomberg and Babinski testing were normal.  Dr. D.G. diagnosed chronic sprain/strain of the lumbosacral spine secondary to mechanical low back deformity (L5-S1 retrolithesis and degenerative disc disease) and aggravation of a pre-existing condition secondary to an incident in 1984 as well as early osteoarthritis of the lumbosacral junction.

A neurosurgery note dated in April 1997 revealed a diagnosis of mild degenerative changes at L5/S1.  

At a June 1997 RO hearing, the Veteran testified that his low back muscles felt tight and stiff, that ascending steps was strenuous, and that after using a broom or mop, his back muscles became sore, and he required rest.  

In March 1998 the Veteran's back was nontender to palpation.  The range of motion was normal and a straight leg raise was negative.  There were no motor or sensory deficits.  The Veteran was diagnosed with lumbar strain.  

In an April 1998 letter, a private physician noted that the Veteran complained of occasional severe pain and discomfort in the low back related to work or activities of daily living.  The Veteran, apparently, sought VA treatment for flare-ups.  There was loss of lumbar lordosis and the low back muscles were tender to palpation.  Range of motion of the thoracolumbar spine was decreased 30 to 40 percent in all directions.  The physician diagnosed chronic sprain/strain of the lumbosacral spine and osteoarthritis of the lumbosacral spine at the L5-S1 level. 

On VA neurologic examination in May 1998, the Veteran complained of constant low back pain and indicated that his pain was a six on a scale of one to ten.  The examiner diagnosed lumbosacral strain.  An X-ray study of the lumbosacral spine was normal.

On May 1998 VA orthopedic examination, there was increased lumbar lordosis.  The musculature of the back was normal.  Back range of motion was as follows: forward flexion was from zero to 80 degrees, extension was from zero to 20 degrees, right and left flexion was from zero to 30 degrees bilaterally.  Neurological examination revealed reflexes to be symmetrical.  Motor examination showed normal bulk and tone.  The examiner diagnosed degenerative disc disease of the lumbar spine and chronic right L5 radiculopathy as seen on electromyogram.  

A May 1999 private medical examination report indicated symptoms of low back pain as well as stiffness and numbness of the legs.  Examination revealed guarded range of motion with stiffness at the end of extension and flexion.  Root tension signs were negative and the Veteran had reflexes of 2+ patella, +0 Achilles, and +0 hamstring, bilaterally.  The extensor digitorum brevis muscle tone was abnormal, indicating the L5 myotome was not intact.  Pelvimeter leg length testing showed a short leg.

The Veteran underwent an X-ray examination in August 2000.  The examination revealed lumbar strain with degenerative change and possible L5 radiculopathy.

On a May 2002 VA orthopedic examination report the Veteran indicated that he had constant low back pain with radiation to the right more than the left leg that runs from the posterior thigh to the knee.  He described it as a sharp pain that rates as a ten out of ten.  He denied any focal weakness but does have pain limitation.  He complained of numbness in the legs and feet in a stocking glove fashion.  He had normal bowel and bladder function and his low back was reported to always be stiff and fatigues with a lack of endurance.  The examiner noted that the Veteran took no prescription medication for his back condition.  Rather, he used over-the-counter analgesics on occasion.  He also used a heating pad, icing, soaking, and massaging.  The Veteran denied flare-ups and indicated that the symptoms were constant.  The Veteran used a back brace while performing outside chores.  The Veteran stated that he would be more active if it were not for his low back symptomatology.

Objectively, the examiner observed that the Veteran was in no apparent distress and that his spine was not painful on motion.  During a flare-up or following repetitive use, the Veteran was additionally limited by pain.  However, there was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality or fixed deformity.  The musculature of the back was normal to visual inspection and to palpation.

On neurologic testing, the examiner indicated that the Veteran put forth very little effort.  His muscle strengths rated as no more than a 2/5, which was noted to preclude sitting up in a chair, much less walk into the examination room.  With encouragement and distraction the Veteran's true strength was ascertained to be a 5/5 throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 in the arms and 1/4 in the legs.  Toes were downgoing bilaterally.  Sensory examination revealed decreased light touch in the right foot and decreased pinprick in a stocking glove fashion to above the knees and to the mid forearms.  There was no dermatomal pattern of sensory loss.  There was no vibratory sense until the hands.  Double simultaneous extinction was intact.  Gait was slow in the examination room but normal in the hallway.  He could rise on his toes and heels without difficulty.  He swayed on the Romberg test but did not break stride.  Tandem gait was unremarkable.

On range of motion testing, the Veteran put forth almost no effort and jerked back and forth.  He flexed his back to 50 degrees and extended it to 10 degrees.  Lateral bending and rotation was to 10 degrees.  The examiner observed that when moving around the room and taking his shoes and socks off, the Veteran exhibited better range of motion.  He actively resisted testing thereby demonstrating excellent strength of 5/5.  An X-ray study of the lumbosacral spine was normal.  The examiner diagnosed mild lumbosacral degenerative disc disease with no evidence of radiculopathy.  There was clinical evidence of peripheral neuropathy secondary to diabetes mellitus.  

A May 2002 X-ray study of the lumbosacral spine revealed that lumbar alignment was intact and that disc spaces were preserved.  The X-ray study was assessed as normal.

In January 2004 the Veteran was noted to have back pain centered just above the belt line.  The pain averaged seven out of ten and five to nine out of 10.  There were relatively new symptoms involving both lower extremities.  The Veteran noted that it feels different in the front of his thighs intermittently, mostly when his low back pain is at the upper end of his VAS.  The Veteran felt that he gets a strain in his thighs.  He described weakness as well as numbness in the feet intermittently but was hard pressed to describe medial versus lateral, toes versus heels.  There was no bowel or bladder incontinence.

The Veteran underwent an EMG in February 2004.  The examination was normal.

On April 2004 VA orthopedic examination the Veteran complained of constant low back pain that radiates to his right more than the left anterior thigh.  He described the pain as throbbing and rated it as an eight out of ten at all times.  He complained of constant back stiffness and stated that his back fatigues with loss of endurance.  The Veteran took ibuprofen once daily.  He denied any flare-ups of the condition and stated that his symptoms were constant.  He used heating pads.  The Veteran denied bowel, bladder, and erectile dysfunction complaints.  He complained of numbness, burning, and tingling in the toes and both thighs.  He complained that his arms were weak from his low back condition.

The Veteran was in no apparent distress.  He made no effort to comply with the examination and sat unmoving during the attempted examination.  The spine, posture, gait, symmetry of spinal motion, and curvature of the spine were within normal limits.  There was no objective evidence of pain.  The Veteran made no attempt to move during range of motion testing.  Nonetheless, the Veteran moved easily in all directions when not being formally examined.  There was excellent strength and resistance.  During flare-ups or following repetitive use, the Veteran was not additionally limited by pain, weakened movement, excess fatigability, or incoordination.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity, or abnormality of musculature of the back.

The Veteran made no effort on neurologic testing.  However, when actively resisting passive range of motion testing, he demonstrated excellent strength in the trunk and legs.  Tone was within normal limits.  The Veteran did not cooperate with testing of rapid alternating movements or pronator drift.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 in the arms and ankles, and 1/4 in the knees.  All reflexes were bilaterally symmetrical.  Toes were downgoing bilaterally.  The Veteran did not admit to having any sensation at any time in any location.

The examiner noted that the Veteran's gait was fascinating.  He shuffled without lifting his feet from the floor without moving his ankles.  This was noted to require quite a bit of strength.  When leaving the examining room, the Veteran was observed ambulating normally without difficulty.  He would not attempt to rise to his toes or heels.  Romberg testing was unusual as the Veteran acted as if he was unable to place his feet side by side and shuffled trying to bring them together.  The examiner noted that the Veteran demonstrated excellent strength and coordination through this test.  Tandem gait testing was unusual with the Veteran shuffling his feet.  There were no incapacitating episodes during the previous 12 months.

The examiner noted that a magnetic resonance imaging (MRI) of the lumbar spine performed in January 2004 showed mild degenerative changes of the lower lumbar spine.  There was a signal abnormality without L2, L3, and S1 that was nonspecific.  The examiner diagnosed radiologic evidence of degenerative joint disease of the lumbosacral spine.  The previous diagnosis of degenerative disc disease had resolved by MRI criteria.  The examiner observed that the Veteran was attempting to demonstrate complete and total disability but in attempting to do so, he merely demonstrated a pattern of malingering.  The examiner opined that the Veteran had no clinical findings consistent with a back disability.  The examiner opined that the Veteran did not have peripheral neuropathy secondary to diabetes mellitus or any other cause.  The Veteran's performance on examination led the examiner to conclude that his sensory deficits of the past were not truthful.  The examiner finally opined that range of motion and spinal function were not additionally limited by pain, fatigue, weakness, or lack of endurance.

In August 2004 the Veteran was diagnosed with scoliosis.

In January 2008 the Veteran reported that his back was doing better than in the past.  He reported no numbness or pain but some intermittent weakness right greater than left precipitated by weight lifting.  

The Veteran underwent a MRI scan in February 2008.  The scan revealed mild degenerative disc disease worst at L5-S1, with no evidence of central spinal canal or neural foraminal stenosis and multiple vertebral body lesions demonstrating increased T1 and T2 signal, most consistent with hemangiomas.

A February 2009 physical therapy evaluation revealed lumbar range of motion of flexion to 45 degrees in standing.  The Veteran had normal rotation and lateral flexion.  Veteran was able to flex lumbar range of motion in sitting to normal.  Pain rated as five out of ten at the time of the examination.  Bilateral upper and lower extremities had strength and tone of 5/5 in all planes.  Veteran reported occasional radicular symptoms into the lower extremities.  The Veteran was unable to reproduce symptoms in the clinic.  An MRI was noted to reveal mild degenerative disc disease worst at L5-S1 with no evidence of central spinal canal or neural foraminal stenosis.  Multiple vertebral body lesions demonstrating increased T1 and T2 signal, most consistent with hemangiomas.  The Veteran was noted to be histrionic at times.  Reported a high level of stress increase that sometimes caused symptoms.  Veteran's primary problem reported was a weak low back.  The Veteran repeatedly asked for work restrictions paperwork.  The Veteran was issued HEP for lumbar stabilization.  The Veteran tolerated their exercises well without complaints.  ODI 38 percent indicated moderate disability.

In February 2009 the Veteran was given work restrictions for four weeks of no heavy lifting, pulling, or pushing over 25 pounds.

In an August 2009 chiropractor note it was indicated that the Veteran has been seen by numerous doctors over the years.  Diagnostic testing in 1991 and 1992 was noted to have included an EMG.  The results included L5-S1 disc bulge with degeneration and radiculopathy of the L5 nerve on the right.  An MRI in 1997 was reported to show an L4-L5 disc bulge and L5-S1 disc herniation pressing the thecal sac.  Examination revealed palpable muscle spasm of the quadrates lumborum bilateral.  L5 spinous was tender and swollen.  There was pelvic unleveling.  Active lumbar range of motion was limited with pain in flexion, extension, and right lateral flexion.  The Achilles reflex was absent bilaterally.  Positive Kemps, Elys, and straight leg raise tests were noted.  Weakness was present on the right with heel and toe walk.  X-rays of the lumbar spine demonstrated widespread spondylosis of disc degeneration of L4/L5 and L5/S1 discs.  There was a retrolisthesis of L5 on S1 and a decreased lordosis.  A diagnosis of lumbar spondylosis, disc degeneration L4/L5 and L5/S1 with herniation, and L5 radiculopathy continued to be in evidence and appeared to have shown progression.  Treatment was indicated on a supportive care basis of one to two treatments a month and additional visits if he experienced a flare-up.  Prognosis was guarded due to chronic degeneration which will lead to progressive stenosis.

March 2007 to March 2010 chiropractic notes indicate that the Veteran complained of low back pain and stiffness.  He complained of pain radiating into the legs.  Objective findings revealed unleveling noted in the iliac crest.  Decreased range of motion in the lumbar spine myospasm noted in the quadrates lumborum.  Significant swelling was noted on palpation of the L5 spinous process.  Neurological deficit found in the S1 dermatome.  Dejerine's sign was positive for a disk lesion/space occupying lesion.  Straight leg raise test was positive for lateral/medial disc herniation.  

A Chiropractic Document Review dated in January 2008, found that the Veteran's chiropractic treatment stemming from a February 2007 motor vehicle accident was excessive and did not correlate with the severity of the trauma in question.

In March 2010, the Veteran was afforded a VA Compensation and Pension examination.  The Veteran complained of constant pain that he described as six out of ten.  His pain radiated down both legs.  He takes amitriptyline and acetaminophen.  He had flare-ups of increased pain that he rated as nine out of ten that occur a few times a month.  He indicated that when he was in college he induced flare-ups by climbing stairs and that now he can induce a flare-up by mopping.  He indicated that he has flare-ups a few times a month.  The examiner noted that the Veteran reported that he has flare-ups that last three days and then he indicated that they last a week and finally the Veteran stated that he has them every day.  The examiner indicated that he could not determine the true frequency of the flare-ups.  The Veteran stated that the flare-ups were alleviated by taking medication and doing as little activity as possible.  The examiner noted that the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss during a flare-up or repetitive use.  The Veteran denied any associated features or symptoms like stiffness, weakness, decreased motion, paresthesias, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  He complained of fatigue.  He indicated that he had spasms and that he had numbness in the legs.  The examiner noted that there were no nerve roots involved and that the small subcutaneous unmyelinated sensory fibers are involved due to the Veteran's diabetes mellitus type II which was incidental to his claimed lumbosacral condition.  The Veteran had a lumbosacral corset brace that he wore at home when he is wiping the refrigerator.  He was not wearing it during the examination.  The Veteran indicated that he could walk a couple of blocks.  The examiner noted that there was no physiological reasons for him to be limited to this distance and that he could walk as far as he wanted based on his back condition.  He reported that he thinks he will fall while going down steps due to his problem with vertigo but has no history of falling.  This was noted to be incidental and not due to his back condition.  The Veteran denied any surgery or hospitalization on his lumbosacral spine.  The Veteran reported that his condition interfered with his occupational functioning and daily activities in that he does not lift anything heavy or overhead at work.  The examiner noted that a low back condition does not restrict from overhead lifting.  He reported that his back hurts him when he washes dishes and goes up stairs.  The examiner noted that the Veteran's back condition likely did not cause the pain going up stairs.  

Physical examination revealed the spine, limbs, posture, gait, position of the head, curvature of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence of pain.  Lumbosacral flexion on active range of motion was 0 to 30 degrees, 0 to 45 degrees, and 0 to 50 degrees.  The Veteran was noted to stop movement for no apparent reason and to make only poor effort on the range of motion testing.  The Veteran reported that he had pain when he was told that he has to give a good effort.  There was no physiological sign of pain, particularly since there is a difference of 20 degrees between his first and third range of motion testing.  The Veteran reported that he had pain on all three attempts but only complained of the pain when told that the needs to show his true range of motion.  The Veteran actively resisted any further motion on passive range of motion testing and, therefore, demonstrated excellent strength.  The examiner noted that Veteran's true flexion range of motion is greater and is not demonstrated by the results.  The examiner noted that when the Veteran took his shoes on and off he could bend over to the floor with no discomfort, thus demonstrating normal flexion of the thoracolumbar spine with no pain.  On extension the Veteran was noted to also give a poor effort.  However, the Veteran was induced to extend from 0 to 30 degrees on three attempts and thus meet the normal range of motion.  Both left and right lateral bending were 0 to 35 degrees.  Both left and right lateral rotation were 0 to 35 degrees.  Range of motion was not affected by factors other than spinal injury or disease, such as the Veteran's body habitus but they were noted to affected by poor effort.  The examiner noted that during a flare-up or following repetitive use the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability (endurance), incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed dermority (ankylosis), or abnormality of the musculature of the back.

Straight leg raise test was negative to 60 degrees bilaterally, and Goldthwaite's test was negative bilaterally.

On neurological testing the Veteran had a very poor effort and demonstrated strength of only 4/5 other than during range of motion testing.  He was quite deconditioned, but his true strength was noted to appear to be 5/5 throughout based on his strength during the range of motion testing and his ability to rise from the examination table when it is left extended off the floor and his ability to walk normally and to dress and undress himself.  Both tone and rapid alternative movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 in the arms and 1/4 in the legs.  Toes were downgoing bilaterally.  Sensory testing revealed decreased light touch and pinprick in a stocking glove fashion to the mid shins that coupled with his neuropathic skin changes and hair loss in the same distribution is consistent with diabetic peripheral neuropathy.  There was no vibratory sense in the legs.  Double simultaneous extinction was intact.  Cerebellar testing revealed normal finger-to-nose and toe-to-finger test bilaterally.  The Veteran's gait was unremarkable.  He could rise to his toes and heels without difficulty.  Romberg test was normal.  Tandem gait was unremarkable.  

The Veteran had no incapacitating episodes during the prior 12 month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The disability was not the result of a brain disease or injury, spinal cord disease or injury, cervical disc disease, or trauma to the nerve roots themselves.  There was no disability from any specific major nerve, but there is disability from the small subcutaneous unmyelinated sensory fibers of both legs.  There was no specific impairment of motor function or fine motor control, but there was impairment of sensory function.  There was no paralysis, neurititis, neuralgia, muscle wasting, or atrophy. 

The results of a February 2008 MRI were reported.  The Veteran was noted to have mild degenerative disc disease worst at L5-S1 with no evidence of central spinal canal or neural foraminal stenosis and multiple vertebral body lesions demonstrating increased T1 and T2 signal, most consistent with hemangiomas.

The results of February NCV/EMG studies revealed no electrodiagnostic evidence of a right lower extremity radiculopathy, plexopathy, mononeuropathy, peripheral neuropathy, or myopathy.

The examiner diagnosed the Veteran with very mild lumbosacral degenerative disc disease.  The condition was noted to be found only on MRI but was not seen by clinical testing and thus was reported to not be disabling.  There was no evidence either clinical or by EMG criteria for radiculopathy in the right leg.  The Veteran was noted to have incidental findings of peripheral neuropathy in both legs and that these were more likely than not secondary to the Veteran's diabetes mellitus type II.  The examiner noted that this conclusion was supported by the EMG.

The examiner noted that range of motion testing as attempted by was not possible due to the Veteran's attempts to exaggerate his examination findings.  The examiner noted that based on careful observation during the examination, it appeared that the Veteran had a normal range of motion of the thoracolumbar spine with no associated pain.  There was no objective evidence for weakness, excess fatigability, or incoordination associated with the Veteran's lumbar spine disability.  There was no abnormality including evidence of ankylosis.  There was no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion.  The Veteran had mild MRI evidence for lumbosacral degenerative disc disease but did not have clinical signs of intervertebral disc syndrome that would be characterized as severe with recurrent attacks with intermittent relief or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

The only neurological findings were those of the incidental condition of peripheral neuropathy secondary to diabetes mellitus type II.  There were no incapacitating episodes due to the Veteran's lumbar degenerative disc disease defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require physician-prescribed bed rest and treatment by physician.

It was the examiner's medical opinion that the Veteran's condition of peripheral neuropathy of both lower extremities was secondary to diabetes mellitus type II and that they were not caused by or a result of the Veteran's lumbar spine disability because the anatomical pattern of the condition is not dermatomal but in a stocking glove fashion as would be caused by the small subcutaneous unmyelinated sensory fibers attacked by hyperglycemia rather than by the lumbosacral nerve roots, because he has hypoflexia in the legs consistent with peripheral neuropathy rather than hyperflexia consistent with radiculopathy, and because his EMG did not show evidence for radiculopathy.

An April 2010 chiropractor note indicates that the Veteran's condition affects his activities of daily living.  He has trouble sitting or standing for prolonged periods of time.  Climbing stairs, repetitive bending, and lifting exacerbate his pain making him disabled.  The radiculopathy affects his strength in his legs and makes him sexually impotent.  The pain prevents him from a good night sleep which in turn causes fatigue.  

The Veteran was afforded a VA Compensation and Pension spine examination in October 12, 2010.  The Veteran complained of constant pain that rated as five to six out of ten at baseline.  The pain radiated into the bilateral legs.  The Veteran was treated with amitriptyline.  He complained of flare-ups of increased pain that rated as a ten out of ten.  The Veteran was noted to be prescribed a low dose of amitriptyline.  He reported that he had flares two to three times a year and that they last approximately one month.  A flare was noted to be precipitated by nothing or climbing steps one to two flights and alleviated with not moving too much or not lifting anything or working light duty.  During a flare-up or following repetitive use the Veteran will not be additionally limited by pain, weakened movement, excess fatigability, incoordination, or functional loss.  The examiner noted that the DeLuca statement was based upon the Veteran's obvious exaggeration of his complaints.  He denied any associated features or symptoms such as weakness, numbness, paresthesias, decreased motion, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  He complained of stiffness, fatigue, and spasms.  He complained of weakness in the arms, which was noted to not be physiologically possible due to a low back condition.  He complained of numbness in both legs.  The Veteran had a lumbosacral corset brace that he wore during flare-ups or when he is doing something such as cleaning.  The Veteran can walk for a couple of blocks and can stand for off and on his feet every day but about 30 minutes.  He denied a history of falling. 

Physical examination revealed the Veteran to be in no apparent distress.  The spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence for pain.  The examiner noted that the range of motion results were very similar to those from March 2010.  He made little to no effort in performing the range of motion.  He first flexed 0 to 10 degrees, then 0 to 50 degrees, and then 0 to 30 degrees.  The examiner noted that there was too much discrepancy in the test results with the Veteran giving such a poor effort for the results to represent the true range of motion.  The examiner noted that there was no reason to believe that the Veteran's range of motion was anything but normal.  On extension testing the Veteran first did not extend, then 0 to 30 degrees, and a third time 0 to 40 degrees.  On lateral flexion, first the Veterandid not move, then 0 to 30 degrees and 0 to 35 degrees on second and third attempts bilaterally while distracted.  On lateral rotation, initially the Veteran did not move, then he rotated 0 to 45 degrees.  There was no objective evidence for any deficit in the range of motion in any direction and the Veteran was noted to appear to be exaggerating his range of motion findings.  Range of motion was not affected by factors other than spinal injury or disease.  During a flare-up or following repetitive use, the Veteran was noted to not be additionally limited by pain, weakened movement, excess fatigability, incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity, or abnormality of the musculature of the back.  Goldthwaite's sign was negative bilaterally to 60 degrees.

Neurological testing revealed strength of 5/5 throughout, tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Toes were downgoing.  Sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction.  The gait was unremarkable.  He could rise to his toes and heels without difficulty.  Romberg test was normal.  Tandem gait was unremarkable.  The Veteran was noted to have no incapacitating episodes during the prior 12 month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

The examiner diagnosed the Veteran with lumbosacral degenerative disc disease.  The examiner noted that the Veteran's condition was not disabling in the least and that the Veteran was attempting to exaggerate the examination findings.  The range of motion testing findings were noted to be obviously exaggerated.  There was no pain during the range of motion testing.  There was no objective evidence of weakness, excess fatigability, or incoordination associated with the Veteran's lumbar spine disability and no additional loss of degrees during testing since there was no objective evidence for any loss of range of motion testing at all.  There was no abnormality of the spine and no evidence of ankylosis.  There was no evidence of listing of the whole spine to the opposite side; there was no positive Goldthwaite's sign on either side; there was not marked limitation of forward bending in the standing position despite the Veteran's attempts to mimic this; there was no loss of lateral motion with osteoarthritic changes; there was no narrowing or irregularity of joint space; and there was no abnormal mobility on forced motion.  The Veteran was noted to not have intervertebral disc syndrome that is characterized as severe with recurring attacks with intermittent relief or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc with little intermittent relief.  There were no incapacitating episodes due to the Veteran's lumbar degenerative disc disease defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring physician-prescribed bed rest and treatment by a physician.  The examiner noted that there were no associated neurological impairments found.  It was noted that the Veteran's erectile dysfunction was more likely than not due to diabetes and age-related erectile dysfunction and not secondary to his lumbar spine condition since there were no other neurological impairments found.

The Board finds that entitlement to an evaluation in excess of 20 percent disabling for the Veteran's chronic lumbar degenerative disc disease with right L5 radiculopathy, for the period prior to October 12, 2010, is not warranted, and entitlement to an evaluation of 40 percent disabling, and no higher, is warranted for the Veteran's chronic lumbar degenerative disc disease with right L5 radiculopathy, for the period beginning October 12, 2010.

For the period prior to October 12, 2010, the Veteran's lumbar spine manifested consistent complaints of low back pain.  However, prior to October 12, 2010, the Veteran's lumbar spine did not demonstrate severe recurring attacks with little intermittent relief; incapacitating episodes; severe reduction of the range of motion of the lumbar spine; listing of whole spine to opposite side; positive Goldthwaite's sign; marked limitation of forward bending in standing position; loss of lateral motion with osteoarthritic changes; narrowing or irregularity of joint space; abnormal mobility on forced motion; favorable ankylosis of the entire thoracolumbar spine; or forward flexion of the thoracolumbar spine limited to 30 degrees or less.

Accurate range of motion measurement were unavailable for recent years, but in April 1998 forward flexion of the thoracolumbar spine was decreased 30 to 40 percent of normal.  Considering the normal range of motion described above, this translates to a range of motion of the thoracolumbar spine that was greater than 30 degrees.  Just one month later, forward flexion of the thoracolumbar spine was to 80 degrees, again, greater than 30 degrees.

The Board notes, that upon examination in March 2010, the Veteran was found to not be able to flex more than 30 degrees upon one of the repetitions of the examination.  However, the examiner noted that when the Veteran removed his shoes he could bend all the way to the floor and thus demonstrated a normal range of motion.  In March 2010 the Veteran was found to have no objective evidence of painful motion, spasm, weakness, or tenderness, and there was no postural abnormality, fixed deformity, or abnormality of the musculature of the back.  The Veteran had no incapacitating episodes in the prior 12 months that required bed rest prescribed by a physician and treatment by a physician.  As such, the Board finds the range of motion studies performed in March 2010 to be insufficient as they are based upon inadequate effort by the Veteran.  Therefore, the Board finds that entitlement to an evaluation in excess of 20 percent disabling for the period prior to October 12, 2010, is not warranted.

Prior to October 12, 2010, the Veteran's lumbar spine disability has been evaluated pursuant to the prior Diagnostic Code 5293 for intervertebral disc syndrome.  As such, the neurological impairments of the Veteran's back have been considered in the evaluation.  As the Veteran's spine did not manifest greater than a moderate limitation of motion, entitlement to an evaluation in excess of 20 percent disabling is not warranted prior to October 12, 2010, under the prior diagnostic criteria for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002, 2003).  

In addition, although the Veteran was noted to have chronic right L5, radiculopathy on EMG in November 1991 and radiculopathy in April 1992, subsequent treatment records do not reveal neurological symptoms associated with the Veteran's lumbar spine disability.  This includes negative Romberg and Babinski tests, normal bulk and tone, and a normal EMG in February 2004.  The Board acknowledges that chiropractor treatment records indicate a positive straight leg test and neurological deficit in the S1 dermatome.  However, upon examination in April 2004 the Veteran was not noted to have any neurological disorders associated with his lumbar spine disorder.  Upon examination in March 2010 the Veteran denied symptoms like stiffness, weakness, decreased motion, paresthesias, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  The Veteran was found to have negative straight leg and Goldthwaite's tests.  In addition, although a chiropractor indicated that the Veteran was impotent due to his lumbar spine disorder, the Veteran's neurological symptoms were noted to be due to diabetes mellitus as supported by EMG upon VA examination.  As such, separate compensable evaluations for the Veteran's reported neurological complaints, prior to October 12, 2010, are not warranted.

Beginning October 12, 2010, the Veteran's lumbar spine manifested flexion limited to 10 degrees.  The examiner noted upon examination in October 2010 that there was no reason to believe that the Veteran's range of motion was anything but normal and there was no objective evidence of painful motion, spasm, weakness, or tenderness.  However, there is no indication in the examination report of any observations regarding the Veteran's flexion while distracted indicating that the Veteran was exaggerating his limitation of motion.  The examiner noted that the there was no postural abnormality, fixed deformity, or abnormality of the musculature of the back and no evidence of any incapacitating episodes.  As there is evidence of flexion limited to less than 30 degrees andno evidence of pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief; incapacitating episodes; or unfavorable ankylosis of the thoracolumbar spine, the Board finds that entitlement to an evaluation of 40 percent disabling, and no higher, is warranted, pursuant to Diagnostic Code 5243 under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered whether the Veteran is entitled to separate compensable evaluations for his reported neurological disorders for the period beginning October 12, 2010.  However, the Board notes that the preponderance of the evidence is against a finding that the Veteran has separate neurological disorders associated with his lumbar spine disorder.  Upon examination in October 2010, the Veteran reported pain that radiated into the bilateral legs; however, he denied any associated features or symptoms such as weakness, numbness, paresthesias, decreased motion, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  After examination the examiner noted that the Veteran had no associated neurological impairments.  As such, the Board finds that separate compensable evaluations for associated neurological impairments are not warranted for the period beginning October 12, 2010.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  No further compensation is warranted under these provisions because functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements has not been shown, and weakened movement, excess fatigability, and incoordination are not objectively apparent.  

As such, entitlement to an evaluation in excess of 20 percent disabling for the Veteran's chronic lumbar degenerative disc disease with right L5 radiculopathy, for the period prior to October 12, 2010, is denied, and entitlement to an evaluation of 40 percent disabling, and no higher, for the Veteran's chronic lumbar degenerative disc disease with right L5 radiculopathy, for the period beginning October 12, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 20 percent disabling, for the period prior to October 12, 2010, or for an evaluation in excess of 40 percent disabling, for the period beginning October 12, 2010, for chronic lumbar degenerative disc disease with right L5 radiculopathy, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, although the Veteran reports that he has occupational impairment in lifting above his head, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has been employed during the entire course of the appeal.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record. 


ORDER

Entitlement to an evaluation in excess of 20 percent disabling, for the period prior to October 12, 2010, for chronic lumbar degenerative disc disease with right L5 radiculopathy, is denied.

An evaluation of 40 percent disabling, and no higher, for the period beginning October 12, 2010, for chronic lumbar degenerative disc disease with right L5 radiculopathy, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


